Citation Nr: 1314659	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  11-26 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to non-service-connected death pension benefits, including based on the need for regular aid and attendance of another person or on account of being housebound.

4.  Entitlement to dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person or on account of being housebound.

5.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth Army from December 1941 to June 1942 and from September 1945 to February 1946.  He was a prisoner of war (POW) from April to June 1942.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, Philippines.

Although the RO determined in an October 2011 supplemental statement of the case (SSOC) that new and material evidence had been submitted to reopen the claim for service connection for cause of death, so, too, must the Board make this threshold preliminary determination before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).  But, on the other hand, a finding of new and material evidence since the last final and binding decision denying this claim would require the reopening of this claim and its readjudication on its underlying merits.  So this will be the Board's method of analysis of this claim.

In this decision, because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for the cause of the Veteran's death.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim, also the claim of entitlement to DIC based on the need for the regular aid and attendance of another person or on account of being housebound, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death has been previously considered and denied, most recently by the Board in a June 2008 decision.  The underlying basis for the denials was that the evidence did not show the Veteran died from a service-connected disability or that his death was in any way related to his military service.

2.  Evidence received since the Board's June 2008 decision, however, at least suggest the Veteran's death was related to his military service.  This additional evidence therefore relates to an unestablished fact needed to substantiate this claim and raises a reasonable possibility of substantiating this claim.

3.  The Veteran was a member of the Philippine Commonwealth Army and United States Armed Forces in the Far East (USAFFE) from December 1941 to June 1942 and from September 1945 to February 1946.

4.  The Veteran's recognized service does not satisfy the requisite service to established the appellant's basic eligibility to non-service-connected death pension benefits. 

5.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death and he did not have any claim for VA benefits pending at the time of his death.


CONCLUSIONS OF LAW

1.  The Board's June 2008 decision continuing to deny the claim for cause of death is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2012).

3.  The criteria are not met, however, for basic eligibility for VA non-service-connected death pension benefits, including on the basis of the need for aid and attendance or on account of being housebound.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40 (2012). 

4.  The criteria also are not met for entitlement to accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will obtain, and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, since the Board is reopening the claim of entitlement to service connection for cause of death because there is the required new and material evidence to permit doing this, there is no need to discuss whether the appellant was provided the type of notice contemplated in Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of the specific reasons this claim was previously denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim, regardless, so necessarily conceding she has overcome the prior shortcomings with this claim, at least enough to have it readjudicated on its underlying merits.  Moreover, because the Board is then remanding this claim to the RO via the AMC, rather than immediately readjudicating this claim on its underlying merits, meaning on a 

de novo basis, there also is no need at this juncture to determine whether she has received the type of notice contemplated by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  This is better determined once the additional development of this claim is completed on remand.

In Hupp, the Court issued certain directives pertinent to cases where the issue is entitlement to service connection for the cause of a Veteran's death.  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent, 20 Vet. App. at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide [claimants] a meaningful opportunity to participate in the adjudication of claims").  This means there is a middle ground between a predecisional adjudication and boilerplate notice with regards to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice and is contrary to the VCAA's purpose.

However, according to Hupp, in DIC cases where a Veteran was service-connected during his or her lifetime, the Court found that section 5103(a) notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.


Where, on the other hand, a Veteran was not service connected during his or her lifetime, the same did not apply.  The Court held that, in these other cases, an original claim for DIC imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Further regarding section 5103(a) preadjudication notice, the Secretary or VA is not required to inform a DIC claimant of the reasons for any previous denial of a Veteran's service-connection claim.

Also, because the claims of entitlement to non-service connected death pension and accrued benefits are being denied as a matter of law, the VCAA does not apply since no amount of notice or assistance could help the appellant to substantiate these claims.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Analysis

A.  Petition to Reopen the Claim for Cause of Death

The appellant's claim for service connection for cause of death initially was considered and denied in a December 1954 rating decision.  That denial was confirmed in January 1955, February 1955 and September 1955 rating decisions.  The appellant appealed but, in a November 1955 decision, the Board also denied the claim.  Over the years, she has filed numerous petitions to reopen this claim, which have been the subject of a number of additional RO decisions continuing to deny this claim, along with most recently a Board denial in a June 2008 decision.  She did not appeal the Board's June 2008 decision, although she since has submitted another petition to reopen this claim, which was denied in the October 2010 rating decision at issue, so the subject of this appeal.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept assertions as true if beyond the competence of the person making them.

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service in the line of duty. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain conditions, including pulmonary tuberculosis (PTB) will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within three years after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct incurrence or aggravation of the condition in service or, if applicable, with the benefit of presumptions.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

As the appellant's claim for service connection for cause of death was most recently subject to final denial by the June 2008 Board decision, new and material evidence must have been received since that decision in order for her claim to be reopened.

The evidence of record at the time of the June 2008 decision includes the Veteran's service treatment records (STRs), lay statements from him and the appellant, a statement from his parents, a fellow serviceman's affidavit, a September 1950 VA examination report, a November 1950 rating decision, a November 1951 Board decision, an initial March 1954 death certificate, a March 1954 civil record of death, an October 1954 letter from a private physician, a second death certificate submitted in January 1955, and a May 1963 civil record of death.

The Veteran's STRs include an October 1942 Bilibid Prison Hospital record showing he sustained a compound fracture of his left tibia and fibula and a wound to his right foot in Bataan sometime in early-to-mid 1942 from an exploding hand grenade.  At the time, he denied having any malaria or dysentery.  During a subsequent September 1945 Philippine Army examination, his blood pressure was 128/80 and his heart and lungs were found to be normal.  During a February 1946 separation examination, his blood pressure was 124/72 and his cardiovascular system and lungs again were found to be normal, with a negative chest X-ray.  

During a September 1950 VA examination, he was described as well-nourished and appeared not to be ill.  A chest X-ray showed findings within normal limits.  He was noted to have a residual shrapnel wound of his left leg.  

In a November 1950 rating decision, the RO granted service connection for moderately-severe muscle injury of the left leg, rated as 10% disabling, also for a healed fracture of the left tibia and fibula, with deformity, also rated 10% disabling, and for amputation of the second toe of the right foot, rated as 0-percent disabling, so noncompensable. 

In May 1951, in response, the Veteran filed a notice of disagreement (NOD) with the ratings assigned in that decision.  In a September 1951 statement, he indicated that he firmly and honestly believed that his service-connected disabilities warranted higher ratings.  He also noted that his occupation was farming and that working in the irrigated rice fields was his only means of support for his wife and children.

In a November 1951 decision, the Board granted a higher 30 percent rating for the muscle injury of the left leg.  As a result, the overall rating for his service-connected disabilities increased to 40 percent.

In a March 1954 letter, the appellant indicated the Veteran had died on February [redacted], 1954, so the month prior.  She subsequently submitted a death certificate indicating he had died in the province of Nueva Vizacaya, in the municipality of Solano, but did not list any cause of death.

A March 26, 1954 province of Nueva Vizcaya, municipality of Solano, civil record of death indicates the Veteran died of malaria.

In an August 1954 letter, the appellant indicated he died of PTB.

In an October 1954 letter, a private physician indicated the Veteran had been 
X-rayed by him on April 11, 1953, and had been under his care for a period of about three months.  The physician's diagnoses were massive atelectasis, left, and PTB, right.

A certificate of death apparently dated March 1, 1954, but submitted in January 1955, indicates the Veteran died on February [redacted], 1954 from bronchiectasis and atelectasis, right, and also appears to show that he died from right "military tuberculosis."

In a January 1955 statement, the appellant indicated that her husband had been spitting blood or suffering from tuberculosis even during military service before his discharge in February 1946.  She reported that he had consulted a physician in April 1953, but that the physician was unable to cure him.

In a September 1956 statement, the Veteran's parents indicated that, beginning in September 1952, his left leg had become swollen, making the leg so big that it had disabled him from moving his body.  They added that he suffered from this same condition until the day he died, leading the parents to believe he died from the service-connected wound.

A May 1963 province of Nueva Vizcaya, municipality of Solano, civil record of death indicates the Veteran died of PTB.

In a June 1975 affidavit, the appellant indicated that, at the time of his death, the Veteran's service-connected left leg and left side of his body were numb and painful and his lips had turned black.  She also indicated that, because of these problems, he was unable to move at the time of his death.

In an April 2003 affidavit, a fellow serviceman of the Veteran asserted that the Veteran died from complications as a result of his injuries sustained during the war.

In a June 2006 statement, the appellant indicated that, when the Veteran was incarcerated as a POW at Camp O'Donnell, there was no hospital and many prisoners died.  She reported that after he was released, he recuperated a little bit but that his malaria and tuberculosis persisted and he died of these diseases in 1954.

Evidence received since the June 2008 Board decision includes an August 2011 affidavit from former neighbors of the Veteran and August 2011 and August 2012 affidavits from a retired physician.

In the August 2011 affidavit, the retired private physician indicated the Veteran was a close relative of the physician's mother.  In the late part of 1946 he sought financial assistance from the physician's mother for his medical needs because he was suffering from tuberculosis and hypertension and complained that he could not sleep well at night due to persistent coughing with spitting up blood.  As a doctor by profession, the physician attested that the Veteran had been suffering from PTB since 1944 until his death in 1954 and that he had also suffered from hypertension.

In a separate August 2011 affidavit, former neighbors of the Veteran indicated they had visited him before he died and that he was beset by coughs and night fever and was diagnosed with tuberculosis, which caused his death.  They believed the illness was brought on by his military service.

In the August 2012 affidavit, the retired private physician explained that he did not become a doctor until 1964.  However, based on what he had observed, he opined that the Veteran was hypertensive before he died.  He also noted that this condition had been diagnosed by the Veteran's family doctor.  Additionally, he asserted that the Veteran experienced complications that could arise from hypertension including atherosclerosis and heart failure.  He concluded the Veteran died of a heart attack with primary causes of death of hypertension and heart disease.

This additional evidence, received since June 2008, has not been considered, so it is new.  It also includes the private physician's observation and opinions that the Veteran had suffered from tuberculosis and hypertension from the time of his military service right up until his death and that these disabilities essentially caused and/or contributed to his death.  Given that the credibility of these assessments must be presumed, albeit only for the limited purpose of determining whether this additional evidence is new and material to this cause of death claim, this evidence relates to an unestablished fact necessary to substantiate this claim by positing a relationship between the Veteran's death and his military service and raises a reasonable possibility of substantiating this claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (indicating that evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).  Moreover, according to the holding in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability (or, here, eventual death), even where it would not be enough to necessarily convince the Board to grant the claim.  Thus, the evidence submitted since June 2008 is new and material and this cause-of-death claim accordingly is reopened.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.

B.  Death pension

The Secretary of VA shall pay pension for non-service-connected disability or death to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of Title 38, United States Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.  Special monthly pension in the form of an increased monthly pension payment is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  Id.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Under Public Law 190 of the 79th Congress (Act of October 6, 1945), persons with service in the Philippine Commonwealth Army; USAFFE (United States Armed Forces, Far East), including the recognized guerrillas; or service with the New Philippine Scouts shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  In effect, those persons with such service are not entitled to non-service-connected VA disability pension benefits.  Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

A certification from the National Personnel Records Center (NPRC) confirms that the Veteran had honorable service with the Philippine Commonwealth Army/USAFFE from December 1941 to June 1942 and from September 1945 to February 1946.  His active duty service (and that it was with the Philippine Commonwealth Army/USAFFE) is not in dispute.  As a Veteran of Philippine forces, he served under the authority of a military order of the President dated July 26, 1941.  The law has restricted the types of entitlements that a Veteran serving pursuant to that military order is eligible to receive.  Although a Veteran who has served pursuant to the President's July 26, 1941 military order is eligible to receive compensation for a service-connected disability (Title 38, Chapter 11) and his spouse is eligible to receive compensation for a service-connected death (Title 38, Chapter 13), they are ineligible to receive a pension for a non-service connected death or disability (Title 38, Chapter 15).  The law is clear on this point. 

The appellant-widow has submitted copies of various documents along with various written statements reflecting her contentions.  However, she has not submitted any information contrary to that provided to and used by VA in its verification of the Veteran's service.  In addition, the Board notes that the official documents of record do not indicate, and the appellant has not contended, that the Veteran had any additional service that would render her eligible for non-service-connected death pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).  Consequently, as she is not shown to be eligible for death pension benefits generally, she cannot be eligible for death pension on the basis of the need for aid and attendance or because she is housebound.

The statutory and regulatory criteria and legal precedent governing eligibility for these benefits are clear, specific, and binding on the Board.  The Board does not have authority to grant this claim on an equitable basis but, instead, is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The governing laws and regulations cited stipulate that service such as this Veteran's, while certainly commendable in its own right, simply is not qualifying for VA non-service-connected death pension benefits - including to his surviving spouse or widow.  There is no factual dispute over when or with what organization he served.  Given the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that the appellant-widow does not meet the basic eligibility requirements for VA non-service-connected death pension benefits and, thus, for receipt of death pension based on the need for aid and attendance or on the premise she is housebound.  Accordingly, her claim lacks legal merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Accrued Benefits

In order for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

Current regulations provide that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and service member's indemnity) authorized under laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file as of the date of death, and due and unpaid will, upon the death of such person, be paid to certain survivor(s).  38 C.F.R. § 3.1000(a).  An application for accrued benefits must be filed within one year after the date of death of said Veteran.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

"Where [as here] the payee died before December 1, 1962, accrued benefits will be payable in accordance with the provision of title 38 in effect on the date of death."  VA Reg., Compensation and Pension - Transmittal Sheet 275 (Dec. 1, 1962); see also 38 C.F.R. § 3.100(a); Pub. L. No. 87-825 (Oct. 15, 1962).  The regulation in effect at the time of the Veteran's death was an earlier version of 38 C.F.R. § 3.1000(a),, which also provided for accrued benefits to certain survivors.  The salient point to be made in this regard, however, is that the law and regulation in effect in February 1954 also required that an application for accrued benefits be filed within one year of a Veteran's death.  38 C.F.R. § 3.1000 (1953).

The Veteran died in February 1954.  The appellant, his surviving spouse/widow, filed her claim for accrued benefits much more recently, in August 2009.   That very obviously was well more than one year after his death.  Also, although she appears to have filed earlier claims, which perhaps could be liberally construed as including a claim for accrued benefits (e.g., in August 2005), there is absolutely no indication she claimed entitlement to such benefits within one year of the Veteran's death.  Thus, because her application for accrued benefits was not timely filed, under the governing law there can be no legal entitlement to such benefits.  Id.

Moreover, there is absolutely no indication the Veteran had a claim for VA benefits pending at the time he died.  Consequently, as he did not have a claim for VA benefits pending when he died and the appellant filed her claim for accrued benefits well more than one year after his death, her claim for accrued benefits must be summarily denied as a matter of law. See Sabonis, 6 Vet. App. 426 (1994).



ORDER

The petition to reopen the claim for service connection for the cause of the Veteran's death is granted.  Only to this extent, however, is this appeal granted, subject to the further development of this claim on REMAND.

The claim of entitlement to non-service-connected death pension benefits, including based on the need for aid and attendance of another person or on account of being housebound, is denied.

The claim of entitlement to accrued benefits also is denied.


REMAND

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a DIC claim, so including for cause of death, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court explained that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) the Federal Circuit Court also noted that, in the context of a DIC claim, 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim.


As already alluded to, the August 2011 and August 2012 opinions from the retired private physician suggests that pulmonary tuberculosis (PTB) and hypertension may have caused or contributed substantially or materially to the Veteran's death and that these diseases may have been incurred during his military service, especially as a result or consequence of the injuries he sustained in combat.  Given this doctor's favorable medical opinion on this posited cause-and-effect correlation, and given that a VA medical opinion concerning whether the Veteran's death may have been caused by a service-related disease or disability has not been obtained, the Board finds it appropriate to obtain this medical opinion prior to readjudicating this claim for cause of death.  Thus, on remand, the claims file should be provided to an appropriate VA physician so this opinion may be obtained.

The Board also notes that, as the appellant's claim for DIC based on the need for aid and attendance or because she is housebound can only potentially be allowed if her claim for service connection for the cause of the Veteran's death is allowed, these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when a decision on one issue would have a "significant impact" on an appellant's claim for the second issue).  Claims of this sort should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate VA physician concerning the likelihood (very likely, as likely as not, or unlikely) that a service-related disability caused or contributed substantially or materially the Veteran's death.  Prior to rendering this medical opinion, the designated physician must review the claims file for the pertinent history, including the statements from the Veteran, the appellant-widow, the Veteran's parents and fellow servicemen, the Veteran's STRs, including the report of his February 1946 separation examination, the September 1950 VA examination report, the initial March 1954 death certificate, the March 1954 civil record of death, the October 1954 letter from the private physician, the second death certificate submitted in January 1955, the May 1963 civil record of death, the August 2011 affidavit from former neighbors, the August 2011 and August 2012 affidavits from the retired physician, and any other information deemed relevant.


The designated VA physician especially needs to provide his/her medical opinion responding to the following questions:

A) What is the likelihood (very likely, as likely as not, or unlikely) that any pulmonary tuberculosis (PTB) the Veteran had at the time of his death had incepted within three years of his separation from service, meaning by February 1949, to warrant presuming it was incurred during his service?

B) What is the likelihood (very likely, as likely as not, or unlikely) that any pulmonary tuberculosis (PTB), bronchiectasis and/or atelectasis the Veteran had at the time of his death was otherwise directly related to his military service?

C) What is the likelihood (very likely, as likely as not, or unlikely) that any hypertension he had when he died had incepted within one year of his separation from service, meaning by February 1948, to warrant presuming it was incurred during his service?

D) What is the likelihood (very likely, as likely as not, or unlikely) that any hypertension he had at the time of his death was otherwise directly related to his military service?

E) What is the likelihood (very likely, as likely as not, or unlikely) that any malaria he had at the time of his death was related to his military service?

E) What is the likelihood (very likely, as likely as not, or unlikely) that his service-connected left leg and/or right toe disabilities, which he sustained when wounded in combat, caused or contributed substantially or materially to his death?  

The physician designated to comment must discuss the underlying rationale for all opinions provided, if necessary citing to specific evidence in the file supporting conclusions.  If any opinion cannot be provided without resorting to mere speculation, then the physician should specifically indicate this but, more importantly, discuss why a response is not possible or feasible.  In other words, merely saying he/she cannot comment will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data).


2.  Then readjudicate this cause-of-death claim and the claim for DIC based on the need for the regular aid and attendance of another person or on account of being housebound in light of this and all other additional evidence, considering all alleged theories of entitlement.  If either claim continues to be denied, send the appellant-widow an SSOC and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

She has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


